               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                    CIVIL ACTION NO: 1:20-CV-1050

PATRICK C. MCCARTER,                       )
              Plaintiff,                   )
                                           )
v.                                         )
                                           )
THE UNIVERSITY OF NORTH                    )
CAROLINA AT CHAPEL HILL,                   )
KEVIN M. GUSKIEWICZ, Chancellor of )
the University of North Carolina at Chapel )
Hill, RICHARD Y. STEVENS, Chair of         )
The University of North Carolina at Chapel )
Hill Board of Trustees, RANDALL C.         )
RAMSEY, Chair of University of North       )
Carolina Board of Governors, TIMOTHY )
C. ELSTON, BEVERLY ERREDE, ERIC )
T. EVERETT, HENRIK G. DOHLMAN, )
SHAWN GOMEZ, CARA MARLOW,                  )
STEVEN W. MATSON, LAURA MILLER,)
WILLIAM VALDAR, HOI NING NGAI, )
LESLIE PARISE, ALAN JONES and,             )
SARA KIMIKO SUZUKI-MCGIRR,                 )
                   Defendants.             )


      NOW COMES Plaintiff, Patrick C. McCarter, and for his complaint against

the University of North Carolina at Chapel Hill, its administrators, employees, and

students, and alleges and says as follows:

                                     PARTIES


                                             1



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 1 of 39
1. Patrick C. McCarter, PhD (hereinafter “Plaintiff”) is a citizen and resident of

   Mebane, Alamance County, North Carolina. Plaintiff is a former doctoral student

   in the University of North Carolina at Chapel Hill’s Curriculum in Bioinformatics

   and Computational Biology program. Plaintiff is a citizen and resident of North

   Carolina.

2. Defendant University of North Carolina at Chapel Hill (hereinafter “UNC-CH”)

   is one of the campuses or universities of the University of North Carolina System

   (hereinafter “UNC”) and is located in Orange County, North Carolina.

3. Pursuant to N.C. Gen. Stat. § 116-3, The University of North Carolina is a public

   multicampus university established and operated by the State of North Carolina

   and is a body politic and corporate, capable in law to be sued in all courts, and

   Defendant UNC-CH is one of the constituent institutions of the University of

   North Carolina, capable in law to be sued in all courts whatsoever.

4. Kevin M. Guskiewicz, PhD (hereinafter “Defendant Guskiewicz”) is the

   Chancellor of the UNC-CH is being sued in both his official and individual

   capacities. Upon information and belief, Defendant Guskiewicz is a citizen and

   resident of North Carolina.

5. Richard Y. Stevens (hereinafter “Defendant Stevens”) is the Chair of the UNC-

   CH Board of Trustees and is being sued in both his official and individual




                                         2



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 2 of 39
   capacities. Upon information and belief, Defendant Stevens is a citizen and

   resident of North Carolina.

6. Randall C. Ramsey (hereinafter “Defendant Ramsey”) is the Chair of the UNC

   Board of Governors and is being sued in both his official and individual

   capacities.

7. Timothy C. Elston, PhD (hereinafter “Defendant Elston”) is a Professor of

   Pharmacology, Associate Director of the Curriculum in Bioinformatics and

   Computational Biology, and Co-Director of Computational Medicine at UNC-

   CH and is being sued in his official and individual capacity. Upon information

   and belief, Defendant Elston is a citizen and resident of North Carolina.

8. Beverly J. Errede, PhD (hereinafter “Defendant Errede”) is a Professor of

   Biophysics and Biochemistry at UNC-CH and is being sued in her official and

   individual capacity. Upon information and belief, Defendant Errede is a citizen

   and resident of North Carolina.

9. Eric T. Everett, PhD (hereinafter “Defendant Everett”) is the Institutional

   Research Integrity Officer for UNC-CH and is being sued in his official and

   individual capacity. Upon information and belief, Defendant Everett is a citizen

   and resident of North Carolina.

10.Henrik G. Dohlman, PhD (hereinafter “Defendant Dohlman”) is a Professor of

   Biochemistry & Biophysics at UNC-CH and is being sued in his official and


                                         3



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 3 of 39
   individual capacity. Upon information and belief, Defendant Dohlman is a citizen

   and resident of North Carolina.

11.Shawn Gomez, PhD (hereinafter “Defendant Gomez”) is an Associate Professor

   of the Joint Department of Biomedical Engineering at UNC-CH and North

   Carolina State University. Defendant Gomez is being sued in his official and

   individual capacity. Upon information and belief, Defendant Gomez is a citizen

   and resident of North Carolina.

12.Cara Marlow (hereinafter “Defendant Marlow”) is the Business Manager for the

   Department of Genetics and Curriculum in Bioinformatics and Computational

   Biology at UNC-CH. Upon information and belief, Defendant Gomez is a citizen

   and resident of North Carolina.

13.Steven Matson, PhD (hereinafter “Defendant Matson”) is the Dean of the

   Graduate School at UNC-CH and is being sued in both his official and individual

   capacities. Upon information and belief, Defendant Matson is a citizen and

   resident of North Carolina.

14.Laura Miller, PhD (hereinafter “Defendant Miller”) is an Associate Professor of

   Mathematics and Biology at UNC-CH and is being sued in her official and

   individual capacity. Upon information and belief, Defendant Miller is a citizen

   and resident of North Carolina.




                                        4



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 4 of 39
15.William Valdar, PhD (hereinafter “Defendant Valdar”) is an Associate Professor

   of Genetics at UNC-CH and is being sued in her official and individual capacity.

   Upon information and belief, Defendant Valdar is a citizen and resident of North

   Carolina.

16.Hoi Ning Ngai, PhD (hereinafter “Defendant Ngai”) is the Associate Dean of

   Student Affairs at UNC-CH and is being sued in her official and individual

   capacity. Upon information and belief, Defendant Ngai is a citizen and resident

   of North Carolina.

17.Leslie Parise, PhD (hereinafter “Defendant Parise”) is the Chair of the

   Biochemistry and Biophysics Department at UNC-CH and is being sued in her

   official and individual capacity. Upon information and belief, Defendant Parise

   is a citizen and resident of North Carolina.

18.Alan Jones, PhD (hereinafter “Defendant Jones”) is a Professor of Biology and

   Pharmacology at UNC-CH and is being sued in his official and individual

   capacity. Upon information and belief, Defendant Jones is a citizen and resident

   of North Carolina.

19.Sara Kimiko Suzuki-McGirr, PhD (hereinafter “Defendant Suzuki-McGirr”) is a

   former doctoral student at UNC and is being sued in her individual capacity.

   Upon information and belief, Defendant Suzuki-McGirr is a citizen and resident

   of North Carolina.


                                          5



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 5 of 39
                           JURISDICTION AND VENUE

20.This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 (federal

   question jurisdiction), 42 U.S.C. §1983 (civil action for deprivation of rights), 28

   U.S.C. §1343 (civil rights and elective franchise) and 28 U.S.C. § 1367

   (supplemental jurisdiction).

21.Venue is proper as this complaint seeks damages and injunctive relief for civil

   rights violations pursuant to Title VI of the Civil Rights Act of 1964, the

   Fourteenth Amendment of the United States Constitution, various tortious acts

   pursuant to the state and common laws of North Carolina.

22.Venue is proper pursuant to 28 U.S.C. 1391 (b)(c) and (d) as a substantial part of

   the events, if not all of the events, giving rise to this complaint occurred in Chapel

   Hill, North Carolina, and upon information and belief, all parties resided in North

   Carolina at the times that the acts and incidents giving rise to this complaint

   occurred.

                            FACTUAL ALLEGATIONS

BACKGROUND INFORMATION

23.In August 2011, Plaintiff, an African-American male, enrolled at UNC-CH as a

   PhD student in the Curriculum in Bioinformatics and Computational Biology

   program (hereinafter “Program”).



                                           6



      Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 6 of 39
24.Defendants Elston, Dohlman, Errede, Gomez, and Miller were the initial advisors

   on Plaintiff’s dissertation committee. Barry Lentz, PhD (hereinafter “Lentz”)

   joined as an advisor on Plaintiff’s dissertation committee during the course of

   Plaintiff’s tenure in the Program.

25.At all times relevant to this action, Defendant Elston was the Director of the

   Program. Upon information and belief, he is currently the Associate Director of

   the Program.

26.On or about July 10, 2015 Plaintiff obtained a research grant from the National

   Institute of Health (hereinafter “NIH”) which was distributed to UNC-CH who

   subsequently distributed the funds to Plaintiff.

27.On the NIH grant, Plaintiff is listed as the Principal Investigator. Defendants

   Elston and Dohlman are listed as his grant sponsors

28.Defendant Errede provided a letter of reference for Plaintiff during the

   application phase.

DEFENDANTS’ DISCRIMINATION AGAINST PLAINTIFF

29.Plaintiff began conducting research in Defendant Dohlman’s research lab in

   2012.

30.While Defendants Elston and Dohlman were Plaintiff’s officially recognized

   advisors, his research was also conducted in Defendant Errede’s research lab,

   under her advisement, in 2012 and again in 2014.

                                          7



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 7 of 39
31.Plaintiff was the only African-American PhD student in these research labs.

32.The equipment Plaintiff used to conduct the research contained in the manuscript

   Plaintiff drafted belonged jointly to Defendants Elson, Errede and Dohlman.

   Additionally, Defendant Errede was heavily involved in Plaintiff’s research as

   evidenced by Defendant’s Errede’s recognition in the author list of Plaintiff’s

   original research manuscript.

33.On or about October 4, 2016, Plaintiff conducted his annual committee meeting

   with his dissertation committee. Shortly after, and at various important stages of

   his tenure at UNC-CH, Plaintiff was repeatedly subjected to discrimination and

   harassment from several of his advisors and UNC-CH faculty members.

34.On or about October 4, 2016 despite meeting all of the requirements to write and

   defend his PhD dissertation, Plaintiff was denied approval to schedule his PhD

   dissertation defense and graduation date.

35.Plaintiff was advised by his PhD committee that an additional assignment was

   being added for him. Along with his dissertation, he was now required to submit

   an additional first-author manuscript before he would be granted permission to

   schedule his dissertation defense and graduation date.

36.Due to this substantial change in the graduation requirements for Plaintiff, he was

   not permitted to defend his dissertation and graduate in the Fall 2016 semester as

   planned.


                                          8



      Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 8 of 39
37.Plaintiff witnessed several other similarly situated non-minority classmates in

   Defendants Dohlman and Elston’s research labs be permitted to defend their

   dissertations and graduate on time and prior to submitting the required

   manuscript.

38.It was customary for Defendant Elston to permit students to publish their research

   after completing their studies at UNC.

39.It was customary for Defendant Errede to permit students to publish their research

   after completing their studies at UNC.

40.It was customary for Defendant Dohlman to permit students to publish their

   research after completing their studies at UNC.

DEFENDANT DOHLMAN AND DEFENDANT ELSTON CONTINUALLY IGNORING PLAINTIFF’S
REQUEST FOR ADVISEMENT

41.On or about October 6, 2016 Plaintiff emailed a section of this newly required

   manuscript to Defendant Dohlman for editing and feedback, which is part of

   Defendant Dohlman’s duties as an advisor to Plaintiff. Defendant Dohlman did

   not respond.

42.On or about October 17, 2016 Plaintiff emailed a section of this newly required

   manuscript to Defendant Elston for editing and feedback. Defendant Elston did

   not respond.

43.On October 26, 2016, Plaintiff sent a follow up email to Defendant Elston seeking

   feedback on his manuscript and received no response. He subsequently sent

                                          9



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 9 of 39
   follow up emails to both Defendants Elston and Dohlman again with an updated

   version of his manuscript draft and requested that they provide feedback.

44.On November 19, 2016, forty-four (44) days after the original request was made,

   Defendant Dohlman responded with feedback on the draft manuscript.

45.On November 23, 2016, thirty-seven (37) days after the original request was

   made, Defendant Elston responded with feedback.

46.The delayed responses by Defendants Elston and Dohlman were clear attempts

   to continue to delay Plaintiff’s graduation date and his ability to begin post-PhD

   employment.

47.On or about December 13, 2016 Defendants Elston and Dohlman demanded that

   Plaintiff split his manuscript into two separate manuscripts and assign colleague

   Matthew Martz (hereinafter “Martz”) as the first author on one of them. This was

   a further attempt to discriminate against, harass and delay Plaintiff’s graduation.

48.Both Plaintiff and his colleague, Martz, objected to this demand from Defendants

   Elston and Dohlman.

A SIMILARLY SITUATED CAUCASIAN STUDENT FACED NO DISCRIMINATION OR HARASSMENT
FROM DEFENDANTS

49.James Shellhammer (hereinafter “Shellhammer”), a similarly situated Caucasian

   male student, was also in Defendant Dohlman’s research laboratory alongside

   Plaintiff. Shellhammer had a vastly different experience than Plaintiff did while

   matriculating through the Program.

                                         10



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 10 of 39
50.On or about December 14, 2016 Plaintiff met with Defendant Dohlman to discuss

   the research manuscript. Despite the fact that Defendant Dohlman was actively

   engaged in providing feedback and editing for Shellhammer and other non-

   minority students, Defendant Dohlman informed Plaintiff that he “did not like to

   help graduate students write manuscripts.”

51.These sentiments expressed by Defendant Dohlman made Plaintiff feel as if he

   could no longer seek feedback from him, despite the fact that Defendant Dohlman

   was one of his advisors and was required to advise and provide constructive

   feedback for Plaintiff.

52.Defendant Dohlman later changed his position and advised Plaintiff that he

   wanted to contribute to the writing and editing of his manuscript.

53.In further attempts to harass Plaintiff and delay his graduation, Defendant

   Dohlman demanded that Plaintiff include research completed by his colleague

   Anay Reddy (hereinafter “Reddy”) into his manuscript, despite the fact that

   Reddy’s research was not relevant to Plaintiff’s manuscript.

54.Plaintiff refused to add Reddy, stating that there was no scientific justification for

   him to do so considering that their research was unrelated, and doing so would

   significantly diminish the quality of his work. Defendant Errede agreed that

   adding research by Reddy would damage Plaintiff’s manuscript.




                                           11



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 11 of 39
55.Plaintiff subsequently contacted Lentz to discuss the consistent problems that he

    was having with his advisors, Defendants Elston and Dohlman, and to ask him to

    join his advisory committee as an unbiased party.

56.Upon receiving advice from Lentz, Plaintiff met with Defendant Elston to express

    his concerns regarding potential loss in salary due to the consistent delay tactics

    by the advisors.

57.On or about March 27, 2017, Shellhammer, defended his dissertation, prior to

    submitting his manuscript. Shellhammer did not submit his manuscript until on

    or about April 5, 2017 and he graduated on May 13, 2017, without any delay or

    harassment from Defendants.

58.On or about May 29, 2017 Plaintiff met with Defendant Elston who informed

    him that if he set his dissertation defense date, he would ensure that Plaintiff

    would not be able to submit his research manuscript for peer-review at a scientific

    journal.

59.On or about May 30, 2017 Plaintiff spoke with advisor Defendant Gomez and

    obtained approval to schedule his dissertation defense date.

60.On the same date, Shellhammer’s research was published in PLOS1 Genetics with

    the assistance and advice of Defendant Dohlman, without delay or harassment.




1
 PLOS is a nonprofit open-access science, technology and medicine publisher with a library of open-access journals
and other scientific literature under an open-content license.

                                                       12



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 12 of 39
61.On or about June 7, 2017, Defendant Elston continued to harass Plaintiff by

   spreading false information about him to Ashalla Magee Freeman, PhD, the

   Director of Diversity Affairs and the Initiative for Maximizing Student Diversity,

   by stating that Plaintiff did not trust him and refused to accept his feedback, when

   in fact, Defendant Elston had refused to provide substantive feedback and advice

   to Plaintiff.

62.On or about June 16, 2017, Plaintiff met with Leslie Lerea (hereinafter “Lerea”),

   Dean of Students at the Graduate School of UNC-CH and expressed his concerns

   with his advisors regarding the continuing delays and harassment. He further

   expressed that he would have contacted her sooner if not for his fear of the

   repercussions that doing so may have caused for him.

63.On or about June 21, 2017, instead of providing specific direct feedback on

   Plaintiff’s manuscript directly to Plaintiff, Defendant Dohlman replied to

   Plaintiff's updated feedback request by informing him to reach out to Martz, who

   had previously resigned his position from Defendant Dohlman’s research

   laboratory, to obtain Defendant Dohlman’s comments/feedback. This was a

   further attempt to harass Plaintiff and delay his process.

64.On or about June 23, 2017, instead of providing specific direct feedback on

   Plaintiff’s manuscript directly to Plaintiff, Defendant Elston replied to Plaintiff's

   updated feedback request by attempting to intimidate Plaintiff into relinquishing


                                          13



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 13 of 39
    the public portion of his dissertation defense. This was a further attempt to harass

    Plaintiff and delay his process.

65.On or about June 24, 2017, Plaintiff emailed his dissertation to his dissertation

    research committee. Plaintiff then emailed Lerea to inform her of the threatening

    email he had received from Defendant Elston.

66.On or about June 27, 2017, Plaintiff met with Lerea. Plaintiff obtained permission

    from Lerea to have Lentz added as the sixth member of his dissertation

    committee.2 Plaintiff also obtained permission to have Lentz substitute as

    chairman for Gomez, who was out on vacation, contingent upon him receiving

    consent from his other dissertation committee members. Plaintiff requested

    consent to have Lentz added to his dissertation committee from each of his

    dissertation committee members, he did not receive a response from Defendants

    Elston, Dohlman, or Errede.

67.On or about July 3, 2017 Defendant Elston invited Defendant Valdar to Plaintiff’s

    dissertation defense. Defendant Elston stated “I have also asked Will to attend

    your defense. I think his feedback on the parameter estimation and model

    selection methods will be valuable.”




2
 The Curriculum in Bioinformatics and Computational Biology requires no less than five dissertation
committee members, and as many as six dissertation committee members

                                                  14



      Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 14 of 39
68.Plaintiff responded that this was not customary and stated his preference to only

   defend his dissertation in front of his advisory committee as the rest of his

   classmates had done.

69.Defendant Valdar requested a one-on-one meeting with Plaintiff without any

   other committee members present and informed Plaintiff that he would be

   attending the dissertation defense as an “impartial observer.” Plaintiff declined

   stating there was no need for a private conversation, and further advised that there

   did not appear to be a need for “impartial observer.” Defendant Valdar responded

   by threatening to cancel Plaintiff’s scheduled dissertation defense if he did not

   come to meet with him.

70.Plaintiff emailed Lerea to inform her of the threat that he had received from

   Defendant Valdar which demonstrated further harassment from faculty members.

   Plaintiff was growing weary at this point and exclaimed, “I just want to graduate,

   and not have to deal with a new issue every day.”

71.Lerea instructed Defendant Elston and Defendant Dohlman to cease all

   harassment of Plaintiff.

72.On July 7, 2017, Plaintiff conducted his dissertation defense. The first portion

   was opened to the public and the second portion was reserved solely for members

   of his dissertation committee. Unlike Plaintiff’s classmates, at the beginning of

   his public presentation, his advisors refused to introduce him to the audience.


                                          15



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 15 of 39
73.Unlike the rest of his dissertation research committee members, neither

   Defendant Elston nor Defendant Dohlman provided any feedback or commentary

   during or after Plaintiff’s presentation, further discriminating against him.

74.Unlike what was done for all of the immediately preceding students who were in

   Defendants Elston or Dohlman’s research labs, no post defense celebration was

   held for Plaintiff.

75.After completing the dissertation defense, PhD students are required to have

   dissertation defense forms signed by at least five of their dissertation research

   committee members in order to graduate; the signatures demonstrate completion

   of the defense which is required to graduate. In order for Plaintiff to graduate on

   time, the signed form must have been turned into the graduate school by July 20,

   2017. As of July 18, 2017, Defendant Elston refused to sign off on Plaintiff’s

   forms.

76.Plaintiff decided to submit his committee and dissertation forms to the graduate

   school without Defendant Elston’s signature to ensure that he would graduate on

   time. Plaintiff was subsequently yelled at and chastised by Defendant Marlow,

   for submitting the form without all of the signatures.

77.Defendants Marlow, Elston and Valdar continued to harass Plaintiff during his

   efforts to have Defendant Elston sign Plaintiff’s dissertation defense forms. At

   the time, Plaintiff was also attempting to start his postdoctoral research


                                          16



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 16 of 39
   appointment. Defendants Marlow, Elston and Valdar’s actions frustrated

   Plaintiff’s ability to start this appointment.

DISCRIMINATION BY DEFENDANT ERREDE

78.Defendant Errede instructed Plaintiff to remove the best and most impactful

   scientific result, which also constituted a significant contribution to the research

   field, from his written manuscript. As a result, Plaintiff met with several other

   faculty members and colleagues to discuss methods to show that his data was

   convincing. It was later speculated that Defendant Errede made this request so

   that this data could be used by a different candidate.

79.Upon completing the research paper, Plaintiff contacted Defendant Elston,

   Defendant Dohlman and Defendant Errede requesting to have his paper

   published, as this was customary practice for PhD students. It was imperative to

   Plaintiff that he have his research published in a scientific journal because doing

   so would greatly enhance his competitiveness and likelihood of obtaining a

   research professorship, as well as obtaining federal funding for future

   independent research projects.

80.Instead of complying with their official duty as Plaintiff’s advisors to submit his

   research manuscript for publication, they ignored each of his publication

   requests.




                                           17



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 17 of 39
81.Plaintiff informed Lerea that his advisors were preventing him from publishing

   his manuscript.

82.Plaintiff requested a meeting with Defendants Elston, Errede and Dohlman to

   finalize the submission process for his manuscript. Defendant Errede was the

   only advisor that showed up to the meeting but had not read enough of the

   finalized manuscript to provide any substantive feedback on next steps. Plaintiff

   never heard anything further from neither Defendant Elston nor Defendant

   Dohlman regarding his manuscript publication.

83. On or about August 29, 2017, Plaintiff, discontent with the discrimination that

   he had faced, contacted Sibby Anderson (hereinafter “Anderson”), The Special

   Assistant to the Vice-Chancellor for Research-Diversity and Inclusion, and the

   Director for Postdoctoral Affairs. He expressed his concerns regarding his

   inability to submit his research manuscript for publication in a scientific journal.

   Anderson advised that Plaintiff she seek assistance from Professor Eric Everett

   (hereinafter “Everett”) who is the Institutional Research Integrity Officer for

   UNC-CH.

84. On or about September 11, 2017, Anderson contacted Everett on Plaintiff’s

   behalf and informed him that Plaintiff was continuing to have issues over his

   research manuscript with his PhD advisors. Anderson requested that Everett

   assist Plaintiff with guidance on navigating his authorship issues.


                                          18



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 18 of 39
85.Everett and his office refused to intervene to ensure that Plaintiff was able to

   publish his manuscript and suffer no further discrimination from his advisors.

86.Plaintiff began to stress and worry about how his negative treatment from his

   professors and other faculty members would negatively impact him moving

   forward in his career, especially with future research and publishing

   opportunities.

87.In September 2017, Plaintiff followed up with Defendant Elston regarding his

   manuscript and Defendant responded, “I have no idea what paper you are talking

   about.” This was clearly a further attempt to chastise Plaintiff.

88.On or about December 19, 2017, Plaintiff informed Lentz about his inability to

   submit his research for publication due to the failures of his other advisors. Lentz

   contacted Defendant Matson to inform him of the continued harassment and

   hostility that he had witnessed from his co-advisors in hopes that they would

   intervene and stop the unprofessional conduct of his colleagues.

89.Lentz also informed the Dean of the Graduate School that another minority

   student, a woman of color, had reported similar acts of hostility and harassment

   from Defendant Elston and Defendant Errede. A third student of color had also

   recently resigned from Defendant Dohlman’s lab due to this same harassment

   and discrimination in his research lab.




                                          19



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 19 of 39
90.In February 2018, Lentz informed Plaintiff that the graduate school refused to

   intervene on his behalf.

PLAGIARISM, FRAUD AND CONVERSION

91.On or about September 19, 2017 Defendant Suzuki-McGirr, Plaintiff’s lab mate

   and a graduate student of Defendants Elston and Dohlman, contacted Plaintiff

   requesting that he send her his analysis software and data sets because they would

   be informative for her project.

92.On or about September 26, 2017, she followed up on this request.

93.On or about February 28, 2018, Plaintiff accepted a LinkedIn request from

   Defendant Suzuki-McGirr and realized that her banner showed that her research

   project was nearly identical to the research results that Plaintiff had previously

   submitted to his advisors in his manuscript and dissertation.

94.Kevin Knight (hereinafter “Knight”), a former lab mate and colleague of Plaintiff

   in Defendant Dohlman’s research lab, informed Plaintiff of the extreme similarity

   between Defendant Suzuki-McGirr’s research and that which Plaintiff had

   previously submitted.

95.Plaintiff became increasingly anxious as a result of the continual distress that his

   advisors were imposing upon him. In August 2018, he began seeking counseling

   with a professional psychologist and later received a diagnosis of Post-Traumatic




                                          20



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 20 of 39
   Stress Disorder (hereinafter “PTSD”) specifically caused by the trauma that he

   was facing while at school.

96.On March 5, 2019, Plaintiff issued a Cease and Desist notice to the University,

   requesting that they stop all attempts to defraud him of his research, as it was

   protected by the University Copyright policy. He also informed UNC-CH of the

   discrimination he had faced from Defendants Elston, Dohlman and Errede when

   compared to the treatment of other similarly situated students.

97.On April 11, 2019, Lee Bollinger from the Office of University Counsel

   responded to Plaintiff’s Cease and Desist demand stating that the university had

   investigated and found no basis for the claims being made.

98.The letter advised Plaintiff that the University office of Equal Opportunity and

   Compliance (hereinafter “UNC-CH EOC”) would contact him regarding his

   allegations of discrimination from his advisors. No one from the UNC-CH EOC

   office ever contacted Plaintiff.

99.On or about May 10, 2019 Defendant Suzuki-McGirr presented a talk entitled

   “Finding Feedback Circuitry Underlying Adaptation to Hyperosmotic Stress.”

   This topic was one of the exact focus areas of Plaintiff’s previously submitted

   research.

100.        On or about November 18, 2019 Defendant Suzuki-McGirr presented

   another talk entitled “Model Driven Experimental Design Identifies Unique


                                         21



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 21 of 39
  Feedback Regulation of a Yeast MAPK Pathway.” This was also a main focus

  area of Plaintiff’s research that his advisors prevented him from publishing.

101.        On or about February 20, 2020 Defendant Suzuki-McGirr presented a

  talk entitled “Model Driven Experimental Design Identifies counter-acting

  feedback regulation driving MAPK dynamics” at the Hawaii 2020 Winter Q-Bio

  research retreat. This was also a main focus area of Plaintiff’s research that his

  advisors prevented him from publishing, and also the focus of a research talk

  presented by Plaintiff at the Hawaii 2017 Winter Q-Bio research retreat.

102.        On or about April 21, 2020 Defendant Suzuki-McGirr, Defendant

  Errede, Defendant Elston and Defendant Dohlman published Defendant Suzuki-

  McGirr’s research manuscript entitled “Model-driven Experimental Design

  Identifies Counter-Acting Feedback Regulation in the Osmotic Stress Response

  of Yeast” to a scholarly article.

103.        The paper that was submitted was plagiarized from Plaintiff. Defendants

  merely reworded several portions of Plaintiff's previously submitted manuscript.

  No credit was given to Plaintiff in the published article despite the fact that it was

  based entirely on his research and findings.

104.        Plaintiff was never afforded the opportunity to publish his research.




                                          22



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 22 of 39
105.        After being delayed by his advisors, Plaintiff’s dissertation was officially

  accepted on August 8, 2017, ten (10) months after his original expected

  graduation date. Plaintiff received his degree in the mail in September 2017.

106.        Plaintiff was not allowed to participate in the UNC-CH graduation

  ceremonies until December 2017. However, because doctoral hooding

  ceremonies are only held in the Spring graduations, Plaintiff had to wait until

  May 2018 to attend his graduation ceremony.

107.        On or about July 24, 2017 Plaintiff began working as a postdoctoral

  researcher in the Eshelman School of Pharmacy at UNC-CH with research

  advisor Yanguang Cao. He received a second NIH grant to conduct this research.

108.        Despite being completely done with Defendant Dohlman’s research lab,

  the harassment continued, and ultimately Plaintiff was forced to resign from his

  postdoctoral research position thus forfeiting the remainder of his NIH grant.

                               CLAIMS FOR RELIEF

                       FIRST CLAIM FOR RELIEF: NEGLIGENCE

Defendant Dohlman and Defendant Elston

109.        Plaintiff hereby incorporates by reference the allegations contained in the

  previous paragraphs.

110.        As professors and PhD advisors to Plaintiff, Defendant Dohlman and

  Defendant Elston both had affirmative duties to advise and provide timely


                                           23



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 23 of 39
  constructive feedback to Plaintiff on his research, manuscript, dissertation, and

  dissertation defense. They also bore the duty to ensure that Plaintiff was able to

  conduct research in their lab and publish research without undue hardship,

  discrimination, and harassment.

111.        Both Defendant Dohlman and Defendant Elston breached their duty by

  consistently failing to respond to Plaintiff’s request for advice and feedback in a

  timely manner. They further breached their duty by refusing to assist Plaintiff

  with the publication of his research.

112.        They further breached by facilitating undue delay and hardship for

  Plaintiff during the final ten months of his tenure as a student under their

  leadership.

113.        After several attempts to obtain revisions on his manuscript from

  Defendant Elston, he lied to Plaintiff by responding “I have no idea what paper

  you are talking about.”

114.        In order to graduate, all PhD candidates are required to have their

  advisors sign their graduation forms. This has been a customary standard practice

  for years. Defendant Elston breached his duty to Plaintiff by refusing to sign his

  graduation form.




                                          24



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 24 of 39
115.        Both Defendants failed to attend Defendant’s manuscript advising

  conference. And they both made unreasonable demands for him to add other

  student’s research to his manuscript to further delay his process.

116.        As a result of Defendants’ breach Plaintiff suffered substantial harm. His

  graduation was delayed by ten months resulting in a delay in his postdoctoral

  employment. He lost his right to publish his research manuscript. He was forced

  to resign from his postdoctoral research position, thereby forfeiting the rest of his

  NIH grant. He also faced substantial mental trauma as a result of their actions.

Defendant Laura Miller and Defendant Shawn Gomez

117.        As professors and advisors to Plaintiff, Defendant Miller and Defendant

  Gomez owed Plaintiff the duty to act as reasonably prudent professors would in

  that situation.

118.        They were both aware of the harassment and discrimination that Plaintiff

  was suffering from.

119.        In this case, a reasonably prudent professor would have at least attempted

  to intervene to stop the unprofessional conduct of their co-advisors.

120.        Instead of intervening, they were passively complicit regarding the

  harassment and discrimination that Plaintiff suffered as a result of the actions that

  they witnessed from their co-advisors.




                                          25



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 25 of 39
121.        As a result of their complicity, Plaintiff suffered damages in excess of

   $75,000.00.

Defendant Eric Everett

122.        As the university's official research integrity officer, it was Professor

   Everett’s duty to intervene and provide assistance to Plaintiff with his research

   and publication issues.

123.        According to the university “his responsibilities include evaluating

   allegations of research misconduct, protecting the rights of complainants and

   whistleblowers, and providing guidance and support regarding inquiries into

   misconduct allegations.”

124.        Upon meeting with Plaintiff and learning of the misconduct that was

   being facilitated by Plaintiff’s PhD professors with his research, Defendant

   Everett breached his duty of care by refusing to intervene.

125.        This breach resulted in Plaintiff losing his right to publication, suffering

   continued harassment and discrimination.

126.        As a result of this breach, Plaintiff suffered damages in excess of

   $75,000.00.

                  SECOND CLAIM FOR RELIEF: GROSS NEGLIGENCE

Defendant Dohlman, Defendant Errede and Defendant Elston




                                           26



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 26 of 39
127.        As Plaintiff’s PhD advisors, Defendant Dohlman, Defendant Errede and

  Defendant Elston had an affirmative duty to assist Plaintiff with the publication

  of his research to a scholarly journal. They were responsible for signing off on

  Plaintiff’s graduation forms.

128.        They breached their duty of care by refusing to allow Plaintiff to submit

  his research for publication.

129.        This conduct by Defendants was wanton and reckless without regard to

  Plaintiff’s rights as a PhD student because not only did they refuse to publish his

  work, they also completely plagiarized Plaintiff’s dissertation and research

  manuscript and subsequently published it as their own, along with Defendant

  Suzuki-McGirr.

130.        As a result of Defendants' gross negligence, Plaintiff was robbed of his

  ability to publish his research, which is essential to the career of PhD candidates.

  Plaintiff’s graduation date was delayed, resulting in delay in post-graduation

  employment opportunities. Furthermore, as a result of their actions Plaintiff

  suffered bouts of anxiety and was subsequently diagnosed with PTSD.

                       THIRD CLAIM FOR RELIEF:
   RACE BASED DISCRIMINATION IN VIOLATION OF TITLE IV, 42 U.S.C. §200D

131.        Plaintiff hereby incorporates by reference the allegations contained in the

  previous paragraphs.



                                          27



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 27 of 39
132.        Title VI of the Civil Rights Act of 1964 (42 USC §2000d) prohibits

  discrimination on the bases of race, color, and national origin in programs and

  activities receiving federal financial assistance.

133.        As an African American male, Plaintiff is a member of a protected class

  under Title VI.

134.        Defendant UNC-CH is a federally funded educational institution, thus is

  subject to Title VI which prohibits discrimination.

135.        UNC-CH was responsible for ensuring that Plaintiff was able to obtain

  his education void of harassment and discrimination.

136.        The following activities of Defendant UNC-CH are evidence of

  Defendant UNC-CH’s violation of Title VI:

        a. The continued discrimination and harassment of Plaintiff which adversely

           affective his educational and post-doctoral opportunities when compared

           to similarly situation Caucasian colleagues seeking a PhD;

        b. The pattern and practice of discrimination and harassment by advisors that

           minority students seeking a PhD in the Curriculum in Bioinformatics and

           Computational Biology faced;

        c. Advisors not allowing Plaintiff to publish his research, and instead,

           substituting a student of Asian descent to take credit for the work done by




                                          28



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 28 of 39
           Plaintiff, and fraudulently publishing it as their own work without giving

           any credit to Plaintiff; and

        d. Deliberately delaying Plaintiff’s dissertation defense and graduation while

           simultaneously permitting non-minority students to defend their

           dissertations prior to meeting minimum graduation requirements.

137.        But for Defendant’s discrimination and harassment against Plaintiff, he

  would have been able to graduate on time, publish his research and complete his

  post-doctoral research.

138.        Plaintiff has been harmed by Defendant's discriminatory conduct in that

  his research was plagiarized by his advisors and Defendant Suzuki-McGirr, he

  forfeited his post-doctoral research position along with an NIH grant, and he

  suffered mental and emotional distress.

 FOURTH CLAIM FOR RELIEF: INTENTIONAL DISCRIMINATION IN VIOLATION OF THE
  14TH AMENDMENT TO THE UNITED STATE CONSTITUTION AND 42 U.S.C. §1983

139.        Plaintiff hereby incorporates by reference the allegations contained in the

  previous paragraphs.

140.        Plaintiff is an African American male.

141.        Plaintiff has been subject to intentional discrimination by Defendants

  Dohlman, Errede, and Elston, each in their individual capacities; such acts of

  intentional discrimination include but are not limited to:


                                          29



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 29 of 39
        a. repeatedly refusing to administer their duties as advisors to provide

           substantive feedback to Plaintiff with his research, while doing so for his

           Caucasian colleagues;

        b. the improper attribution and wrongful conversion and 2020 publication of

           his copyrighted dissertation research Defendants Errede, Dohlman and

           Elston and Defendant Suzuki-McGirr who had not performed the research;

        c. refusing to sign Plaintiff’s graduation documents;

        d. Allowing non-minority students to graduate prior to meeting the minimum

           requirements, while preventing Plaintiff from graduating after he had

           completed the minimum requirements;

        e. consistently using delay tactics such as demanding that he add non-

           relevant research to manuscript in attempt to further delay Plaintiff’s

           graduation.

142.        These intentional acts of discrimination are in violation of the Fourteenth

  Amendment to the United States Constitution, 42 U.S.C. §1983.

143.        Said acts of discrimination have damaged Plaintiff in excess of

  $75,000.00

                         FIFTH CLAIM FOR RELIEF: CONVERSION

Defendant Elston, Defendant Errede, and Defendant Dohlman




                                          30



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 30 of 39
144.        Plaintiff hereby incorporates by reference the allegations contained in the

  previous paragraphs.

145.        Defendant Elston, Defendant Errede, and Defendant Dohlman

  intentionally interfered with the intellectual property of Plaintiff by intermingling

  with and dispossessing him of his research manuscript.

146.        Plaintiff needed Defendant Elston, Defendant Errede, and Defendant

  Dohlman to submit his research to a scholarly article for publication and made

  this request on several occasions.

147.        As his advisors it was their affirmative duty to aid Plaintiff in the

  publication of his research, instead, they ignored each of his requests for

  publication, gave his research manuscript to Defendant Suzuki-McGirr,

  plagiarized it and published it in a scholarly journal as their own.

Defendant Suzuki-McGirr

148.        Defendant Suzuki-McGirr is also responsible for the conversion of

  Plaintiff’s intellectual property.

149.        Defendant Suzuki-McGirr intentionally dispossessed Plaintiff of his

  research manuscript, plagiarized it, and published it as her own work to a

  scholarly journal along with the above mentioned Defendants.




                                          31



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 31 of 39
150.        Plaintiff was in fact the lawful owner of his research manuscript as he

  originally conducted the research, prepared the written manuscript, and had a

  copyright.

151.        Said actions by Defendants Elston, Errede, Dohlman and Suzuki-McGirr

  have harmed Plaintiff emotionally, educationally, professionally, and financially.

152.        These actions of conversion have damaged Plaintiff in an amount in

  excess of $75,000.00.

                           SIXTH CLAIM FOR RELIEF:
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

153.        -Plaintiff hereby incorporates by reference the allegations contained in

  the previous paragraphs.

154.        In their individual capacities, Defendants Elston, Errede, and Dohlman

  engaged in extreme and outrageous conduct when they stole his research and

  written manuscript and converted it to their own use, publishing it without

  attribution to Plaintiff.

155.        In his individual capacity, Defendant Valdar engaged in extreme and

  outrageous conduct when he attempted to assert himself into Plaintiff’s

  dissertation defense and threatened to cancel Plaintiff’s dissertation defense (a

  mere four days before it was scheduled to occur) due to Plaintiff’s request to be

  treated like every other student in the program.



                                         32



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 32 of 39
156.        The aforementioned conduct by Defendants Elston, Errede, Dohlman

  and Valdar caused Plaintiff to suffer several emotional distresses in the form of

  anxiety and undue worry. Plaintiff was forced to seek mental health treatment

  and was diagnosed with PTSD as a direct result of Defendants’ actions.

157.        As a result of Defendants’ actions, Plaintiff suffered damages in excess

  of $75,000.00.

                          SEVENTH CLAIM FOR RELIEF:
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

158.        Plaintiff hereby incorporates by reference the allegations contained in the

  previous paragraphs.

159.        The conduct by Defendants Elston, Errede, and Dohlman in their

  individual capacities in which they stole Plaintiff’s research and published it as

  their own was so negligent, that Plaintiff suffered severe emotional distress as a

  result of their actions.

160.        Defendant Valdar conduct, in his individual capacity, of attempting to

  insert himself into Plaintiff’s dissertation defense and threatening to cancel

  Plaintiff’s dissertation defense (a mere four days before it was scheduled to

  occur) due to Plaintiff’s request to be treated like every other student in the

  program, was so negligent that Plaintiff suffered sever emotional distress.

161.        It was reasonably foreseeable that Defendants Elston, Errede, and

  Dohlman’s use, publication and conversion of Plaintiff’s research and scholarly

                                          33



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 33 of 39
   writing without giving proper credit to Plaintiff would cause severe emotional

   distress.

162.        It was reasonably foreseeable that Defendant Valdar’s threatening to

   derail the pinnacle of Plaintiff’s academic career would cause Plaintiff severe

   emotional distress.

163.        Defendants Elston, Errede, Dohlman and Valdar caused Plaintiff to

   experience extreme worry, and anxiety, and was ultimately diagnosed with PTSD

   as a direct result of their actions.

164.        As a result of Defendants’ actions, Plaintiff suffered damages in excess

   of $75,000.00.



                                PRAYER FOR RELIEF

        WHEREFORE, Plaintiff hereby prays the Court to enter an order:

1. That Defendants have engaged in acts discrimination against Plaintiff by treating

   him differently than similarly situated specifically identified Caucasian students

   in the PhD program;

2. That Defendants request a retraction of the published writing entitled “Model

   Driven Experimental Design Identifies Counter-acting Feedback Regulation in

   the Osmotic Stress Response of Yeast” from the scholarly journal;




                                          34



       Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 34 of 39
3. That a preliminary and permanent injunction should issue against Defendants

   Errede, Dohlman, Elston and Suzuki-McGirr to immediately return the

   wrongfully converted research and written manuscript to Plaintiff’s name and

   return the works to their original condition for publication purposes, and desist

   from further actions of conversion;

4. That Defendants be enjoined from all acts of discrimination and harassment

   against minority students;

5. That Plaintiff have and recover damages in excess of $75,000, as determined at

   trial from Defendant UNC for said acts of discrimination and harassment;

6. That Plaintiff have and recover damages from Defendants Elston, Errede,

   Dohlman and Suzuki-McGirr for the wrongful conversion and 2020 publication

   of Plaintiff’s research and written manuscript excess of $75,000;

7. That Plaintiff have and recover damages from all Defendants jointly and

   severally for intentional infliction of emotional distress in an amount in excess of

   $75,000.00;

8. That Plaintiff have and recover damages from all Defendants jointly and

   severally, for negligent infliction of emotional distress in an amount in excess of

   $75,000.00;

9. That Plaintiff recover attorney’s fees for the prosecution of this action; and

10.Such other and further relief as the Court deems just and proper.


                                          35



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 35 of 39
11.Plaintiff hereby requests a trial by jury.


Respectfully submitted,


This is the 20th day of November, 2020.




                                  /s/ Neubia L. Harris
                                  Neubia L. Harris
                                  N.C. Bar No.: 42069
                                  The Law Office of Neubia L. Harris, PLLC
                                  203 West Millbrook Road, Suite 101
                                  Raleigh, NC 27609
                                  (919) 526-0500 (telephone)
                                  (919) 589-3935 (facsimile)
                                  neubia@neubiaharrislaw.com




                                           36



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 36 of 39
                         CERTIFICATE OF SERVICE

The undersigned hereby certifies that she has served a copy of the foregoing

Complaint on the opposing parties by via U.S. Mail as follows:

Charles Marshall
Vice Chancellor and General Counsel
Office of University Counsel
The University of North Carolina at Chapel Hill
222 East Cameron Avenue, 110 Bynum Hall
Campus Box #9105
Chapel Hill, NC 27599

Thomas C. Shanahan
Senior Vice President and General Counsel
The University of North Carolina
Board of Governors
UNC General Administration
P.O. Box 2688
Chapel Hill, NC 27515

Kevin M. Guskiewicz
803 E. Franklin Street
Chapel Hill, NC 27514

Richard Y. Stevens
132 Lockwood West Drive
Cary, NC 27518

Randall C. Ramsey
2694 Lennoxville Road
Beaufort, NC 28516

Timothy C. Elston
8407 Inverness Way

                                        37



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 37 of 39
Chapel Hill, NC 27516

Beverly Errede
512 N. Boundary Street
Chapel Hill, NC 27514

Eric T. Everett
1703 Green Hickory Court
Apex, NC 27523

Henrik G. Dohlman
508 N. Boundary Street
Chapel Hill, NC 27514

Shawn Gomez
4045 Kelly Drive
Durham, NC 27707

Cara Marlow
1807 Stoney Creek Church Road
Burlington, NC 27217

Steven W. Matson
110 Cobblestone Drive
Chapel Hill, NC 27516

Laura Miller
108 Calumet Court
Carrboro, NC 27510

William Valdar
259 Sweet Bay Place
Carrboro, NC 27510



                                    38



    Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 38 of 39
Hoi Ning Ngai
201 Elliott Rd, Apt. 430
Chapel Hill, NC 27514

Leslie Parise
301 Jewell Drive
Chapel Hill, NC 27516

Alan Jones
75 Dover Road
Pittsboro, NC 27312

Sara Kimiko Suzuki-McGirr
136 Purefoy Rd
Chapel Hill, NC 27514

This the 20th day of November, 2020.



                              /s/ Neubia L. Harris
                              Neubia L. Harris
                              N.C. Bar No.: 42069
                              The Law Office of Neubia L. Harris, PLLC
                              203 West Millbrook Road, Suite 101
                              Raleigh, NC 27609
                              (919) 526-0500 (telephone)
                              (919) 589-3935 (facsimile)
                              neubia@neubiaharrislaw.com




                                       39



     Case 1:20-cv-01050-LCB-JLW Document 1 Filed 11/20/20 Page 39 of 39
